In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-0133V
                                        (not to be published)


    MELISSA NORRED,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: March 26, 2020


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Andrew Donald Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for Petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for Respondent.

         DECISION GRANTING AWARD OF ATTORNEY’S FEES AND COSTS 1

        On January 26, 2018, Melissa Norred filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration following an influenza vaccine administered on November 4, 2015.
(Petition at 1). On February 5, 2020, a decision was issued awarding compensation to
Petitioner based on the parties’ stipulation. (ECF No. 50).




1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
        Petitioner has now filed a motion for attorney’s fees and costs, dated February 6,
2020 (ECF No. 51), requesting a total award of $37,037.07 (representing $36,091.00 in
fees and $946.07 in costs). In accordance with General Order #9, counsel for Petitioner
represents that Petitioner incurred no out-of-pocket expenses in prosecuting this matter.
(ECF No. 51). Respondent reacted to the motion on February 20, 2020, indicating that he
is satisfied that the statutory requirements for an award of attorney’s fees and costs are
met in this case, and deferring to my discretion to determine the amount to be awarded.
Petitioner did not file a reply thereafter.

        I have reviewed the billing records submitted with Petitioner’s requests and find a
reduction in the amount of total fees and costs requested is appropriate, for the reason
listed below.

                                       ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, a special master may reduce a fee request sua
sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health & Human
Servs., 102 Fed. Cl. 719, 729 (2011).

       The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. at 482, 484 (1991). As a result, fee requests “should present adequate proof [of the
attorney’s fees and costs sought] at the time of the submission.” Wasson, 24 Cl. Ct. at
484 n.1. Petitioner’s counsel “should make a good faith effort to exclude from a fee
request hours that are excessive, redundant, or otherwise unnecessary, just as a lawyer
in private practice ethically is obligated to exclude such hours from his fee
submission.”Hensley, 461 U.S., at 434.
                                            2
                                           ATTORNEY FEES

       In the Vaccine Program, secretarial work “should be considered as normal
overhead office costs included within the attorney’s fee rates.” Rochester v. U.S., 18 Cl.
Ct. 379, 387 (1989); Dingle v. Sec’y of Health & Human Servs., No. 08-579V, 2014 WL
630473, at *4 (Fed. Cl. Spec. Mstr. Jan. 24, 2014). “[B]illing for clerical and other
secretarial work is not permitted in the Vaccine Program.” Mostovoy v. Sec’y of Health &
Human Servs, 2016 WL 720969, at *5 (Fed. Cl. Spec. Mstr. Feb. 4, 2016). Many of the
objectionable entries are for receiving documents and paying invoices. Examples of these
tasks include:

              •   November 9, 2017 (0.20 hrs) “Receive and review invoice for medical
                  records from Dr. David Zeman; process invoice for payment”;
              •   November 16, 2017 (0.20 hrs) “Process payment for medical records to
                  Pinnacle Medical Group”;
              •   November 29, 2017 (0.20 hrs) “Receive and review invoice for medical
                  records from Cradiac Chiropractic; process invoice for payment”;
              •   December 1, 2017 (0.20 hrs) “Process payment for medical records to
                  Southwest Rehab”;
              •   January 18, 2018 (0.20 hrs) “Process payment for medical to Dr. David C.
                  Zeman”;
              •   April 13, 2018 (0.20 hrs) “Receive and review invoice for medical records
                  from Dr. Zeman; process invoice for payment”; and
              •   October 9, 2018 (0.20 hrs) “Receive and review correspondence from The
                  Orthopedic Surgery Center of Arizona re: invoicing for medical records; draft
                  correspondence to AAD re: payment of invoice.”

(ECF No. 51-1 at 8-10 and 12-14). 3

      The request for attorney fees is reduce by $769.50, the total amount of the tasks
considered administrative. 4

                                          ATTORNEY COSTS



3   These are merely examples and not an exhaustive list.

4   This amount consists of 5.7 hrs x $135 = $769.50.

                                                        3
      Petitioner requests $946.07 in overall costs. (ECF No. 51 at 1). This amount is
comprised of obtaining medical records, postage and the Court’s filing fee. I have
reviewed all of the requested costs and find the overall amount to be reasonable and shall
award it in full.

                                         CONCLUSION

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $36,267.57 (representing $35,321.50 in fees and $946.07 in costs) as a
lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel. In
the absence of a timely-filed motion for review (see Appendix B to the Rules of the Court),
the Clerk shall enter judgment in accordance with this decision. 5

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




5 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 4